Order entered August 29, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00458-CV

                  IN THE INTEREST OF K.R.R., A CHILD

                   On Appeal from the 354th District Court
                            Hunt County, Texas
                        Trial Court Cause No. 89497

                                    ORDER

      By this order, we remove this case from submission on September 22, 2022

and set the case for submission today, August 29, 2022. See TEX. R. APP. P. 2.


                                            /s/    KEN MOLBERG
                                                   JUSTICE